DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to application#17/306,416 filed on 05/03/2021.
Claims 1- 14 are pending, and the claims 1, 12, & 14 are independent claims.
This application is a continuation of U.S. Application No. 15/980,224, filed May 15, 2018, now allowed, which claims the benefit of U.S. Provisional Application No. 62/506,363, filed May 15, 2017.
Specification
The disclosure is objected to because of the following informalities:
	The para. 0079, discusses automatically detecting curtailment (see, para. 006 for definition of curtailment) on the inverter 120 (see, fig. 1). Specifically, the para. 0079 states:
“However, in the method shown in Fig. 6, the converter controller 132 automatically detects curtailment on the inverter 120 and starts to capture power source 110 (e.g., a PV array) power up to the maximum power source 110 power point …the converter controller 132 autonomously detects curtailment on the power converter and controls the energy storage power converter to store the excess power in the energy storage unit up to the maximum power source 110 power point without requiring input from the inverter controller 122.”
	
	Here, the curtailment appears to be for “the inverter 120” but not for the “power converter” that is shown as item 130 in fig. 1 to allow storing excess power. If the converter 130 is also curtailed, the excess power cannot be passed to the battery 140. Therefore, the disclosure of last sentence of this paragraph is confusing.
Appropriate correction/clarification is required.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 62/506,363 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
I) Regarding claim 1, the claim recites, inter alia,“ if the current output power of the power source is less than the previous output power of the power source in the closed loop, adjust a high voltage limit on the DC bus to a value which adds a measured voltage on the DC bus and the predetermined power adjustment value”.
Examiner notes that the provisional parent application’363 discloses “the DC-DC converter implements a PV port high voltage limit (VpvHighlmt) and always sets it higher than the measured PV voltage” in para. 0019, which corresponds to the 
 However, the claimed “a high voltage limit on the DC bus” (last limitation of claim 1) is for the DC bus but not for the “PV port”. Examiner notes, this “high voltage limit on the DC bus” is disclosed in para. 0070 of the instant application’416 as “Vdc_Hilimit”. Furthermore, the provisional parent’363 does not teach/disclose the adjusting of the high voltage limit using the predetermined power adjustment value with a measured voltage on the DC bus. Hence, the provisional parent’363 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the claim 1 and similarly for its dependent claims.
II) Regarding independent claim 12, the claim recites, inter alia, “when the power inverter is curtailed, adjusting a charge command of the power converter to store excess power from the power source that cannot be output to the grid in the energy storage unit… adjusting a high voltage limit on the DC bus according to the change in the output power of the energy storage power converter and the change in the voltage at the DC bus in a closed loop,
a sign of the voltage change value is reversed from positive to negative or from negative to positive when the change in the output power of the energy storage power converter is positive and the change in the at the DC bus is zero or a small negative value”.
While parent provisional application’363 mentions of “PV power is now below the inverter's rating” (para. 0015), it does not disclose “adjusting a charge command of the power converter to store excess power from the power source” during the curtailment. reversing the “a sign of the voltage change value” based on “the change in the output power of the energy storage power converter”.
Hence, the provisional parent’363 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the claim 12 and similarly for its dependent claim 13.
III) Regarding claim 14, the claim recites, inter alia, “wherein, the power from the energy storage unit is discharged by adjusting a power discharge command of the energy storage unit by a predetermined power discharge change value according to a change in an output power of the power source in a closed loop having the adjusted power discharge command as an input to the closed loop,
wherein when discharging power from the energy storage unit, power available from the power source is given priority over power available from the energy storage unit,”. Examiner notes, the parent provisional application’363 does not disclose these limitations. The provisional application does not mention of using “discharge command” although it merely mentions of “start discharging to maintain the inverter's output power rating” in para. 0015, let alone the discharged is by a predetermined power discharge command value according to a change in an output power. Hence, the provisional parent’363 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the claim 14.
Therefore, none of the claims are entitled to the benefit of the earlier filing date of the provisional application 62/506,363. As such, the effective filing date of the claims 1- May 15, 2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 14 of U.S. Patent No. US 10,996,644 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the parent patent US 10996644 B2 anticipate the claims of the instant application as shown and discussed below.
Instant application: 17/306,416
Parent Patent: US 10,996,644 
Remarks
Claim 1, power system for connecting a power source, an energy storage
unit and a grid, the power system comprising
Claim 1, A power system for connecting a power source, an energy storage unit and a grid, the power system comprising
Anticipated by the preamble of the parent.
a power inverter electrically coupled to the power source through a DC bus,
wherein the power inverter converts DC power from the DC bus to AC power output to the grid
a power inverter
electrically coupled to the power source through a DC bus, wherein
the power inverter converts DC power from the DC bus to AC power output to the grid
Anticipated by the limitation of the parent
an energy storage power converter electrically coupled between the DC 
an energy storage power converter electrically coupled 

a controller for controlling the energy storage power converter, the controller
being configured to:
a controller for controlling the energy storage power converter, the controller being configured to:
anticipated
control the energy storage power converter to store excess power
from the power source that cannot be output to the grid in the energy storage unit
control the energy storage power
converter to store excess power from the power source that cannot be output to the grid in the energy storage unit by iteratively
adjusting a charge command of the energy storage power converter by a predetermined power adjustment value in a closed loop manner having
the adjusted charge command as an input to the closed loop
anticipated
control the energy storage power converter to discharge power stored
in the energy storage unit to the power inverter to output to the grid
Control the energy storage power converter to discharge power stored in the energy storage unit to the power inverter to output to the grid
anticipated
determine if a current output power of the power source is less than
a previous output power of the power source in the closed loop; and

if the current output power of the power source is less than the previous output power of the power source in the closed loop, adjust a high voltage limit on the DC bus to a value which adds a measured voltage on the DC bus and the predetermined power adjustment value
determine if a current output power of the power source is less than a previous output power of the power source in the closed loop; 

and if the current output power of the power source is less than the
previous output power of the power source in the closed loop, reverse a sign of the predetermined power adjustment value from positive to negative or from negative to positive, adjust a high voltage limit on the DC bus to a value which adds a measured voltage on the DC bus and the predetermined power adjustment value, and adjust the charge command of the power 



Accordingly, claim 1 of the instant application is anticipated by the claim 1 of the parent patent US 10,996,644 B2.
Similarly, claims 2 -11 of the instant application are anticipated by the claims 2- 11 of the parent patent US 10,996,644 B2 respectively.

Instant application: 17/306,416
Parent Patent: US 10,996,644 
Remarks
Claim 12, A method of capturing excess power from a power source in a power system comprising a power inverter coupled to the power source through a DC bus, and an energy storage power converter coupled between the DC bus and an energy storage unit, the method comprising:
Claim 12, A method of capturing excess power from a power source in a power system comprising a power inverter coupled to the power source through a DC bus, and an energy storage power converter coupled between the DC bus and an energy storage unit, the method comprising
Same preamble hence anticipated
autonomously detecting curtailment on the power converter according to a
change in output power of the energy storage power converter and a change in voltage at the DC bus;
autonomously detecting curtailment on the power converter according to a change in output power of the energy storage power converter and a change in voltage at the DC bus;
anticipated
when the power inverter is curtailed, adjusting a charge command of the
power converter to store excess power from the power source that cannot be
output to the grid in the energy storage unit;
when the power inverter is
curtailed, adjusting a charge command of the power converter to store excess power from the power source that cannot be output to the grid in the energy storage unit
Anticipated
determining a change in an output power of the energy storage power
converter;
determining a change in an output power of the energy storage power converter
Anticipated
determining a change in a voltage at the DC bus; and
determining a change in a voltage at the DC bus; and
anticipated

output power of the energy storage power converter and the change in the voltage at the DC bus in a closed loop,
adjusting a high voltage limit on the DC bus according to the change in the output power of the energy storage power converter and the change in the voltage at the DC bus in a closed loop
anticipated
a sign of the voltage change value is reversed from positive to negative or
from negative to positive when the change in the output power of the energy storage power converter is positive and the change in the at the DC bus is zero or a small negative value
wherein the high voltage limit is iteratively adjusted by a predetermined voltage change value a sign of the voltage change value is reversed from positive to negative or from negative to positive when the change in the output power of the energy storage power converter is positive and the change in the at the DC bus is zero or a small negative value, and the sign of the voltage change value is reversed from positive to negative or from negative to positive when the change in the output power of the energy storage power converter is negative and the change in the at the DC bus is positive.
anticipated


Accordingly, claim 12 of the instant application is anticipated by the claim 12 of the parent patent US 10,996,644 B2.
Similarly, claim 13 of the instant application is anticipated by the claim 13 of the parent patent US 10,996,644 B2.

Instant application: 17/306,416
Parent Patent: US 10,996,644 
Remarks
Claim 14, A method of discharging power stored in an energy storage unit to output to a grid in a power system comprising a power inverter coupled to a power source through a DC bus, and an energy storage power converter coupled between the DC bus and the 

unit to output to a grid in a power system comprising a power
inverter coupled to a power source through a DC bus, and an energy


discharging power from the energy storage unit to the power inverter to
supplement power output by the energy supply such that the power inverter can supply the power to the grid
discharging power from the
energy storage unit to the power inverter to supplement power output by the energy supply such that the power inverter can supply the power to the grid
anticipated
wherein, the power from the energy storage unit is discharged by adjusting
a power discharge command of the energy storage unit by a predetermined power discharge change value according to a change in an output power of the power
source in a closed loop having the adjusted power discharge command as an input to the closed loop
wherein, the power from the energy storage unit is
discharged by iteratively adjusting a power discharge command of the energy storage unit by a predetermined power discharge change value according to a change in an output power of the power source in a closed loop having the adjusted power discharge command as an input
to the closed loop
anticipated
wherein when discharging power from the energy storage unit, power
available from the power source is given priority over power available from the energy storage unit
wherein when discharging power from the energy storage unit, power available from the power source is given priority
over power available from the energy storage unit,
anticipated
wherein discharging power from the energy storage unit to the power
inverter such that the power inverter can supply the power to the grid comprises:



determining whether an output power of the power source has decreased, and adjusting a power being discharged from the energy storage unit according to whether the output power of the power source has decreased
Wherein discharging power from the energy storage unit to the power inverter
such that the power inverter can supply the power to the grid
comprises: 


determining whether the power inverter is not curtailed,
when the power inverter is not curtailed, determining whether an output power of the power source has decreased, and adjusting a power being discharged from the energy storage unit according to whether the output power of the power source has decreased, and wherein the power being discharged from the energy storage unit is iteratively
adjusted by a predetermined power discharge adjustment value whose sign reversed from positive to negative or from negative to positive according to whether the output power of the power source has decreased.



Accordingly, claim 14 of the instant application is anticipated by the claim 14 of the parent patent US 10,996,644 B2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the claim elements "the closed loop" in line 17 and “the predetermined power adjustment value” in last line. However, there is insufficient antecedent basis for these claim elements in the claim. For the examining a a 

Regarding claim 12,
Issue 1:
 The claim recites element “the grid” and “the voltage change value” in lines10 & 17 respectively. However, there are insufficient antecedent basis for these claim elements. For examination purpose, they are interpreted as “a grid” and “a voltage change value” for the DC bus respectively.
Issue 2:
The claim 12 recites (a) “autonomously detecting curtailment on the power converter according to a change in output power of the energy storage power converter and a change in voltage at the DC bus” and
b) “determining a change in an output power of the energy storage power converter; determining a change in a voltage at the DC bus”. Here, the claim fails to clarify whether these determined “a change in power” and “a change in a voltage at DC bus” in both limitations (a) and (b) refer to same variables or different variables thereby rendering the scope of claim indefinite.
For the examining purpose, a change in an output power and a change in voltage at the DC bus of these limitations is interpreted as being same variables.
Issue 3:
The claim 12 recites “autonomously detecting curtailment on the power converter according to a change in output power of the energy storage power converter and a change in voltage at the DC bus” and “when the power inverter is curtailed” in lines 5- 8. It appears to the Examiner that the limitation of lines 5- 7 is described in para. 0079 of the specification with respect to fig. 6. As discussed above in objection to the specification, the curtailment of the power converter appears contradictory with the rest of the disclosure of the specification because during curtailment of the converter 130 (see, fig. 1 in applicant’s drawing), excess power cannot be provided to the battery 140 like when the curtailment is in inverter 120. Furthermore, in line 8, it is described as curtailment is in the inverter but not in power converter.
Thus, it is also not clear whether this limitation means, automatically detecting curtailment in the inverter or in the power converter. Accordingly, the requirement of “curtailment on the power converter” is contradictory/confusing with the invention disclosed in the specification.
For the examining purpose, the “autonomously detecting curtailment on the power converter” is interpreted as detecting curtailment of the “power inverter” without the “power inverter” having to notify the “power converter coupled between the DC bus and an energy storage unit”. Put differently, the claim is interpreted as the curtailment is happening in the “power inverter” or in its power converter, but not in the power converter that is coupled between DC bus and an energy storage unit as shown in applicant’s figure 1.
Regarding claim 13:
Issue 1;
 This claim is rejected similar reason as issue 3 of claim 12 because of the claim element “detecting curtailment on the power converter”. 
Issue 2:
In claim 13, either there is insufficient antecedent basis for the claim element “the output power of the energy storage unit” or the determined curtailment cannot be on the power converter. Please note, the “output power” discussed in claim 12 refers to “an output power of the energy storage power converter” but not to the output power from the energy storage unit. 
For the examining purpose, the limitation “when the change in the output power of the energy storage unit is negative and the change in voltage at the DC bus is positive” is interpreted as discussed below in the art rejection.
Regarding claim 4, this claim depends on claim 1, however, there is insufficient antecedent basis for the claim element “the control system being configured to:”.

Regarding claims 2- 11, & 13 they are also rejected because of their dependency and failure to cure the above identified deficiency of their respective independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5- 6, 8 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. [Gong] (US 20140210275 A1) in view of Deng et al. [Deng] (US 7158395 B2). 

Regarding claim 1, Gong teaches a power system for connecting a power source [item 10, fig. 1], an energy storage unit [one or more of E.S. 26, shown in fig. 3 of the power-buffering circuitry 16] and a grid [Grid 15], the power system comprising (fig. 1);
a power inverter [“inverter 14”, figs. 1, 3] electrically coupled to the power source [PV generator 10] through a DC bus [bus having sensors 20 as shown in figs. 1-2], wherein the power inverter converts DC power from the DC bus to AC power output to the grid (fig. 1, [0021, 0026]);
converter 24, fig. 3] electrically coupled between the DC bus and the energy storage unit, wherein the energy storage power converter stores power in the energy storage unit and discharges power from the energy storage unit ([0022-0023, 0026], fig. 4); and
a controller [controller 18] for controlling the energy storage power converter, the controller being configured to: (figs. 2-3);
- control the energy storage power converter to store excess power [“the present invention …can advantageously capture surplus power from the photovoltaic power generator 10”, “divert excess power generated by photovoltaic power generator 10”, “dynamically divert excess PV power”] from the power source that cannot be output to the grid in the energy storage unit ([0023, 0030, 0035, 0037]);
- control the energy storage power converter to discharge [“reach a discharging state 34”, in fig. 6, “vertical line 46 (labeled P_buf) represents the amount of power, which is supplied (e.g., from a storage unit) by power-buffering circuitry 16”] power stored in the energy storage unit to the power inverter to output to the grid ([0032, 0036]);
- determine if a current output power of the power source is less than a previous output power [using the measurement from sensors 20 to detect voltage/current from the PV generator means in closed loop] of the power source in the closed loop ([0024, 0026]).
Gong teaches a power system (under control of a controller 18) comprising a power buffering circuitry 16 that is utilized to store excess power generated by the PV generator 16 or supplement (by discharging its batteries, E.S. 26) the power provided to 
Gong is silent on disclosing its controller to: if the current output power of the power source is less than the previous output power of the power source in the closed loop, adjust a high voltage limit on the DC bus to a value which adds a measured voltage on the DC bus and the predetermined power adjustment value.
Deng is directed to controlling transferring DC electrical power between a power DC source (e.g., PV 302) and a grid 304 using an inverter 300 under control of a controller 306 (Abstract, Fig. 3, Col. 5). Specifically, Deng teaches a power system comprising controller [system controller 306] to:
determine [“The MPPT method and system continues to monitor the trend in power change”] if a current output power of the power source is less than a previous output power of the power source in the closed loop and if the current output power of the power source is less than [No in S508 (ΔPpv >0) and entering into step 510] the previous output power of the power source in the closed loop, adjust a high voltage limit [“DC voltage reference Vdc_ref is set equal to the value currently stored in Vdc_ref plus the value currently stored in ΔVSTEP”] on the DC bus to a value which adds a measured voltage [Vdc_ref is based on measured voltage VDC] on the DC bus and the predetermined power adjustment value [“ΔV STEP” is added in step 518] (Col. 5, lines 1- 35, lines 60-62, Col. 6, lines 20- 30, Col. 7, lines 30-50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Deng and Gong because they both are related to controlling transferring of power between a DC 

Regarding claim 5, Gong further teaches/suggests the power system of claim 1, wherein the controller is configured to control the energy storage power converter to discharge power stored in the energy storage unit to the power inverter to output to the grid includes the controller being configured to discharge power from the energy storage unit while giving priority [“one may reach a discharging state 34 (labeled Discharge), when a level of power generated by the photovoltaic power generator is below a power rating limit” means discharging happens only if the generated power from the source 10 is not sufficient] to any power available from the power source ([0029-0036]). 

Regarding claim 6, Gong in view of Deng further teaches/suggests the power system of claim 5, wherein the controller is configured to discharge power from the energy storage unit while giving priority to any power available from the power source includes the controller being configured to:

when the power inverter is not curtailed [fig. 6], determine whether an output power of the power source has decreased in a previous iteration, and control the energy storage power converter to adjust a discharge power command for commanding the energy storage power converter to discharge an amount of power from the energy storage unit according to whether the output power of the power source has decreased (Gong, [0013] & fig. 5, 8 of Ding). 

Regarding claim 8, Gong further teaches/suggests the power system of claim 1, wherein the power source is a photovoltaic power source [“the photovoltaic power generator 10”], and the controller being configured to control the energy storage power converter to discharge [“reach a discharging state”] power stored in the energy storage unit to the power inverter to output to the grid includes the controller being configured to control the energy storage power converter to emulate an MPPT algorithm of the power output of the photovoltaic power source ([0023, 0025, 0032]).

Regarding claim 11, Gong further teaches/suggests the power system of claim 1, wherein the controller is a converter controller [controller 18 controls the inverter of the buffering circuit 16] of the energy storage unit converter, and the converter controller communicates with a controller [controller 70] of the power inverter to obtain information about the output power of the power inverter (Fig. 11).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Deng, and further in view of Klodowski et al. [Klodowski] (US 20100133904 A1).

Regarding claim 2, Gong in view of Deng further teaches/suggest the power system of claim 1, wherein the controller being configured to control the energy storage power converter to store excess power from the power source includes the controller being configured to:
determine if the power inverter is not curtailed [operation when the PV power is all provided to the grid] (Gong, fig. 6); and when the power inverter is not curtailed and the current output power of the power source is less than [not curtailed means generated power is below the capacity of the inverter] a maximum power command level of the power inverter adjust the high voltage limit on the DC bus (Gong, [0032], fig. 1, Deng, Col. 7, lines 39- 50).
However, Gong in view of Deng fails to teach such adjustment can be up to a maximum high voltage limit on the DC bus while providing power to the grid from the inverter when the inverter is not curtailed/in normal condition.
Klodowski is directed to a controller [item 150] controlling providing power generated from a PV source [item 110] to a grid [item 140] via an inverter [item 130] that is coupled with the PV source via a DC bus [bus 125/225/325] (figs. 1-3). Specifically, Klodowski teaches a controller of the power system configured to:
determine if the power inverter is not curtailed [a normal operation when the inverter provides all available power to the grid 140] and when the power inverter is not upper limit on the variable DC bus voltage setpoint 302”] on the DC bus ([0020, 0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Klodowski and Gong in view of Deng because they both are related to operating of solar power system in grid connection mode and (2) modify the system of Gong in view of Deng to have its DC-bus voltage limit/threshold as a variable value that can be set in a maximum high voltage limit on the DC bus when the inverter is not curtailed/PV power is less than the capacity of the inverter to allow easily inject the power from the PV system to the grid via the inverter. Doing so would allow to improve inverter efficiency, reduce semiconductor junction temperatures, and improve reliability of the power converter in system of Gong in view of Deng (Klodowski, [0042]).

Claim 3 & 12- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Deng, and further in view of Card et al. [Card] (US 20180097378 A1).
Regarding claim 3, Gong in view of Deng further teaches power system of claim 1 wherein the controller is a converter controller for controlling the energy storage power converter, and the controller is configured to control the energy storage power 
However, Gong in view of Deng does not teach autonomously detect curtailment on the power inverter without input from a power inverter controller according to a change in output power of the energy storage power converter and a change in voltage at the DC bus.
Card teaches a power system comprising a controller configured to autonomously [“without the electronic device generating a message”] detect curtailment [abnormal condition in converter/inverter because inverter also includes a converter] on the power inverter without input from a power inverter controller according to a change in output power of the energy storage power converter and a change in voltage at the DC bus ([0017-0018]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Card and Gong in view of Deng because they both are related to and (2) additionally incorporate the technique of Card in the system of Gong in view of Deng to autonomously detect curtailment on the power inverter without input from a power inverter controller according to a change in output power of the energy storage power converter and a change in voltage at the DC bus. Doing so the system of Gong in view of Deng can detect curtailment with additional technique which can be used as backup curtailment detection technique as can be clear to PHOSITA. Furthermore, doing so that the system 

	Regarding claim 12, Gong teaches a method of capturing excess [“charging”] power from a power source in a power system comprising a power inverter coupled to the power source through a DC bus, and an energy storage power converter coupled between the DC bus and an energy storage unit, the method comprising: (Figs. 1, 5, [0030-0031]);
	when the power inverter is curtailed [“generated by photovoltaic power generator 10 exceeds a power rating limit of inverter 14”], adjusting a charge command of the
power converter to store excess power from the power source that cannot be
output to the grid in the energy storage unit ([0030-0031]),
	determining a change in an output power [reading values from the sensor 20 by the controller]  of the energy storage power converter ([0026], fig. 1);
	determining a change [reading sensors 20 by the controller] in a voltage at the DC bus ([0026], fig. 1).
	However, Gong does not teach remaining features of the claim.
	Deng is directed to controlling transferring DC electrical power between a power DC source (e.g., PV 302) and a grid 304 using an inverter 300 under control of a controller 306 (Abstract, Fig. 3, Col. 5). Specifically, as discussed above in claim 1, Deng teaches a power system comprising controller [system controller 306] to:
the sign of ΔVSTEP is changed in S510, fig. 5] of the voltage change value is reversed from positive to negative or from negative to positive when the change in the output power of the energy storage power converter is positive and the change in the at the DC bus is zero or a small negative value (Col. 5, lines 1- 35, lines 60-62, Col. 6, lines 20- 30, Col. 7, lines 30-50).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Deng and Gong because they both are related to controlling transferring of power between a DC power source (like photovoltaic cell) and a grid via an inverter coupled with a DC bus and (2) modify the power system of Gong to adjust a high voltage limit on the DC bus according to the change in the output power of the energy storage power converter and the change in the voltage at the DC bus in a closed loop, and to have a sign of the voltage change value is reversed from positive to negative or from negative to positive when the change in the output power of the energy storage power converter is positive and the change in the at the DC bus is zero or a small negative value. as in Deng. Doing so the problem of rapid voltage drop in the DC bus connected between a power source and the power inverter can be resolved and allows stable operation of the inverter in changing environment (Deng, Col. 8, lines 35-40).
autonomously detecting curtailment on the power converter according to a change in output power of the energy storage power converter and a change in voltage at the DC bus as claimed.
	Card teaches a power system comprising a controller configured to autonomously [“without the electronic device generating a message”] detecting curtailment on the power converter according to a change in output power of the energy storage power converter and a change in voltage at the DC bus ([0017-0018]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Card and Gong in view of Deng because they both are related to and (2) also utilize the technique of Card in the system of Gong in view of Deng to autonomously detect curtailment on the power converter (like inverter 14 of Gong, fig. 2) according to a change in output power of the energy storage power converter and a change in voltage at the DC bus. Doing so the system of Gong in view of Deng can detect curtailment with an additional technique which can be used as a backup curtailment detection technique as can be clear to PHOSITA. Furthermore, doing so that the system of Gong in view of Deng can stop trying to inject power via the troubled inverter 14 even if the communication failure occurs thereby preventing undesirable user experience (Card, [0018]). Accordingly, the combined teachings of Gong, Deng, and Card, renders invention of this claim obvious to PHOSITA.

	Regarding claim 13, Card in the above combination further teaches/suggest wherein autonomously detecting curtailment on the power converter includes .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Deng, and further in view of Inoue (US 20140327306 A1).

Regarding claim 4, Gong in view of Deng further teaches/suggests power system of claim 1, wherein the controller is a converter controller [controller 18] for controlling the energy storage power converter, and the controller being configured to control the energy storage power converter [item 24, fig. 3] to store excess power from the power source comprises the control system being configured to:
determine a change in an output power of the energy storage power converter (Gong, reading the values measured by the sensors 20 shown in fig. 1 by the controller, 0026]);
determine a change [keep reading the value of the sensor 20 and the sensor 20 can be voltage sensor] in a voltage at the DC bus (Gong, [0026]).
While Deng in the above combination (“DC voltage reference V dc_ref”) teaches of making the DC high voltage limit on the DC bus adjustable, it fails to teach the adjusting in the high voltage limit on the DC bus is according to the change in the output power of the energy storage power converter and the change in the voltage at the DC bus as claimed.
Inoue teaches a power system [system shown in fig. 1] comprising an energy storage unit [storage battery 1, analogous to buffering circuitry 16 of Gong] and a grid [item 3], a dc bus, an energy storage power converter [converter 13] electrically coupled between the DC bus [item 21] and the energy storage unit, wherein the power system configured to:
adjust a high voltage limit [“the control target value of DC bus voltage” is being adjusted/changed to “upper limit voltage of the control range of DC bus”] on the DC bus according to the change in the output power [step up or step down method for charging/discharging will have different output power from the converter] of the energy storage power converter and the change [value measured by the voltmeter 65] in the voltage at the DC bus ([0129, 0100-0104, 0108-0109], fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Inoue and Gong in view of Deng because they both are related to controlling power exchanged between an inverter and a power grid to/from a battery and (2) modify the system of Gong in view of Deng to adjust its high voltage limit on the DC bus according to the change in the output power of the energy storage power converter and the change in the voltage at the DC bus as in Inoue. Doing so the power system of Gong in view of Deng can adapt with different types of energy storage unit or changed conditions of these energy storage unit (Inoue, [0006-0008]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Deng, and further in view of Ito et al. [Ito] (US 20130307329 A1). The combination of Gong, Deng, and Ito is referred as GDI hereinafter.

Regarding claim 9, Gong in view of Deng further teaches wherein the controller emulates [using the buffer 16’s power to supplement to remaining amount P_Buf 46 of fig. 6 from the PV generator 10] the photovoltaic power source 
However, Gong in view of Deng is silent on how the controller 18’s providing “command to electrically discharge one or more electrical energy storage” is determined since PHOSITA knows that the P_PV from the source 10 will vary over time but the grid 15 requires constant power that is at the level of P_INV as shown by line 42 in fig. 6. Accordingly, Gong in view of Deng is silent on disclosing using of “a lookup table” as claimed.
	lto teaches a battery discharge/charge control unit 43 [analogous to controller 24/8 in Gong’s system] to output only require amount of power (fig. 6). Specifically, Ito teaches a controller that generates the amount of power needed to be discharged
[“calculates a… discharge power target”, analogous to amount of power provided
by the buffering circuitry 16 to the inverter 14 in Gong’s system to emulate the PV
Generator 10] from the energy storage source through a look up table [“lookup table
43a”] programmed ([0076, 0116)).
.

	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GDI in view of Choi et al. [Choi] (US 20150214754 A1). Choi is reference of the record (cited to the parent application).	
Regarding claim 10, GDI teaches controller emulates [providing “an amount sufficient to meet the dispatch command” that cannot be met by power generated by the generator 10] the photovoltaic power source by controlling a power command of the energy storage unit power converter based on considering SOC level of the batteries of the circuitry 16 (Gong, [0032, fig. 6).
However, GDI is silent to provide additional details about how SOC level is considered while injecting a reliable power to the grid from the inverter without based on a droop parameter as claimed.
	Choi teaches an energy device 10/BESS 1 [analogous to batteries of circuitry 16 in Gong] to provide power to a grid 2 (Figs. 1 -2 & corresponding texts). Specifically, Choi teaches the controller emulates the photovoltaic power source by controlling a power command [command to generate target amount of power to be provided to the grid from the energy device 10 by utilizing “SOC feedback gain value”] of the energy storage unit [energy device 10] power converter based on a droop parameter [“voltage droop control coefficient Rv, a frequency droop control coefficient Rf”] ([0023 – 0024, 0049]).
	It would have been obvious, before the filing of the invention, to one ordinary skill in the art to (1) combine the above teachings of Choi in GDI because they both are related to discharging one or more energy storage devices in a controlled manner to provide a target amount of power to the grid and (2) utilize a droop parameter to determine an amount of power that needs to be supplied/discharged by the circuitry 16 to the grid 15. Doing so the buffering circuitry 16 of the GDI can be operated even in an urgent situation as suggested by Choi ([00015]). Furthermore, droop parameter/coefficient-based charging/discharging of the energy storage devices (like E.S. 26) are well-known in the art to provide active power or reactive power to the grid as can be evident by the disclosure of Choi (Choi, [0006 -0014]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Stone et al. [Stone] (US 20160285267 A1). 
Regarding claim 14, Gong teaches a method [method of operating the system of Gong, e.g., “The method may further allow connecting a power-buffering circuitry between the photovoltaic power generator and the inverter”] of discharging [“one may reach a discharging state 34”] power stored in an energy storage unit to output to a grid [“grid 15”, fig. 1] in a power system comprising a power inverter [“inverter 14”] coupled to a power source [PV 10] through a DC bus, and an energy storage power converter [item 24, fig. 3] coupled between the DC bus and the energy storage unit, the method comprising: ([0006, 0021022, 0027], fig. 1);
	discharging [“may reach a discharging state 34 (labeled Discharge)”] power from the energy storage unit to the power inverter to supplement power output by the energy supply such that the power inverter can supply the power to the grid ([022, 0032]), 
	wherein, the power from the energy storage unit is discharged by adjusting
a power discharge command [“the controller comprises a command to electrically discharge”] of the energy storage unit by a predetermined power discharge change value according to a change in an output power of the power source 
	wherein when discharging power from the energy storage unit, power available from the power source is given priority [discharging is only when the power of the power source 10 is insufficient such as during peak load] over power available from the energy storage unit ([0032]),
	wherein discharging power from the energy storage unit to the power
when a level of power generated by the photovoltaic power generator is below a power rating limit of inverter 14”] whether an output power of the power source has decreased, and adjusting [“a command to electrically discharge one or more electrical energy storage”] a power being discharged from the energy storage unit according to whether the output power of the power source has decreased ([0032, 0039], fig. 6).
Gong is related to allowing an energy storage unit 26 to supplement power generated by a PV generator 10 to operate a load (Grid 15), wherein when upon fluctuation/shortage on generated power of the PV generator 10 is addressed by the discharging of the energy storage unit with an amount sufficient to meet the required amount of power by the grid (figs. 1- 6 & associated texts).
Gong does not teach the above adjusting a power discharging is in a closed loop having the adjusted power discharge command as an input to the closed loop as claimed and shown with 
Stone teaches a power management system wherein an energy storage unit 110 [analogous to Gong’s E.S 26 of the power-buffering circuitry 16] supplement the power provided by a power source of the line 120 (analogous to Gong’s power from PV Generator 10 as a primary power source in Gong) required to operate a load 140 ( analogous to Grid 16 of Gong)by using a power directing circuit 102 (fig. 1, [0023]). Specifically, Stone teaches a method of discharging power comprising: 
discharging [providing supplemental power to the load 140 from the energy storage unit 110] power from the energy storage unit [energy storage unit 110] to the 
wherein, the power from the energy storage unit is discharged by adjusting a power discharge command [command that causes to “adjust the supplemental power”] of the energy storage unit by a predetermined power discharge change value according to a change [change in AC supply voltage 120 is supplemented by the power from the energy storage] in an output power of the power source in a closed loop [“the PI control loop” or “(PID) control loop”] having the adjusted power discharge command as an input to the closed loop ([0040-0041, 0050]).
It would have been obvious to one ordinary skill in the art before the invention was filed to combine above cited portion of Stone in the system of Gong since both of them are related to supplementing the amount of power to be delivered to a power load using an energy storage unit, and perform discharge control of the buffering circuitry 16 (of Gong) by utilizing a closed loop scheme (such as well-known PI or PID) of Stone. Thus, Stone teaches additional algorithms (PID, PI) to PHOSITA that can be utilized by the controller 18 of the Gong to “electrically discharge one or more electrical energy storage devices by an amount sufficient to meet the dispatch command” (Gong, para. 0032]). Furthermore, by using well-known one of the PI and PID controller schemes of the Stone in its controller 18, the discharged amount can be quickly and automatically supplemented with higher accuracy without large oscillations as can be clear to PHOSITA. Accordingly, the invention of this claim would be obvious to PHOSITA based on the combined (not individually) disclosure of Gong and Stone.

	Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Double Patenting rejection set forth in this Office action.
Regarding claim 7, the prior arts of the record does not teach/suggest the inclusion of “controller being configured to iteratively adjust the discharge power command by a predetermined power discharge adjustment value whose sign is reversed from positive to negative or from negative to positive according to whether the output power of the power source has decreased” in combination with remaining limitations. Deng (US 7158395 B2) teaches reversing the sign in S510 & 514 of fig. 5), but it is for the bus voltage but not for the discharge power command.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	1) Meyer et al. (US 20140360561) teaches power system [system 100] for connecting a power source [item 104], an energy storage unit [item 108] and a grid [item 118], the power system comprising a power inverter [item 106s] electrically coupled to the power source through a DC bus [item 102], wherein the power inverter converts DC power from the DC bus to AC power output to the grid, an energy storage power converter electrically coupled between the DC bus and the energy storage unit, wherein the energy storage power converter stores power in the energy storage unit and discharges power from the energy storage unit; and a controller for controlling the energy storage power converter (Fig. 1, [0043, 0064, 0112]).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115